 


110 HRES 131 EH: Recognizing and honoring the lifetime contributions of Rafael José Diaz-Balart on the dedication of the Rafael Diaz-Balart-Hall at the Florida International University College of Law. 
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 131 
In the House of Representatives, U. S.,

February 7, 2007
 
RESOLUTION 
Recognizing and honoring the lifetime contributions of Rafael José Diaz-Balart on the dedication of the Rafael Diaz-Balart-Hall at the Florida International University College of Law.  
 
 
Whereas a native of Santiago de Cuba, Rafael José Diaz-Balart completed his studies at the University of Havana with a law degree in 1919; 
Whereas soon after joining the Bar, he became a municipal judge in the city of Palma Soriano, where he served with distinction for four years until, by civil service examination, he obtained the post of civil law notary in the town of Banes in eastern Cuba; 
Whereas, while maintaining his law practice, Rafael José Diaz-Balart was elected City Council President and Mayor of Banes; 
Whereas he was later elected Congressman and transferred his law practice to the city of Holguín and subsequently to Havana, where he founded the law firm of Diaz-Balart, Diaz-Balart and Amador, with his son, Rafael Lincoln, and Rolando Amador; 
Whereas, years later, also by examination, Rafael José Diaz-Balart assumed the post of Land Registrar, a prominent achievement for lawyers in many civil law countries, including Cuba; 
Whereas Rafael José Diaz-Balart lived in exile after 1959, and became a proud citizen of the United States; 
Whereas along with his son, Rafael Lincoln Diaz-Balart, Rafael José Diaz-Balart commenced law school at the University of Madrid, Spain, and in 1965, at age 66, earned a second Law Degree; 
Whereas Rafael José Diaz-Balart died in Miami, Florida in 1985; 
Whereas Rafael José Diaz-Balart instilled not only in his son, but in his four grandsons a sense honor and service, which led them to become prominent members of American society; 
Whereas his son, Rafael Lincoln, was a prominent member of the Cuban House of Representatives, and his grandsons, Lincoln Diaz-Balart and Mario Diaz-Balart were elected to the United States House of Representatives in 1992 and 2002, respectively, Jose Diaz Balart became a prominent journalist as the Washington bureau chief for Telemundo Network and was the first United States journalist to host daily Spanish and English language newscasts, and Rafael Diaz Balart became a prominent Miami investment banker; 
Whereas, on February 10, 2007, Florida International University will dedicate the Rafael Diaz-Balart Hall as the new home of the College of Law; 
Whereas Rafael Diaz-Balart Hall will provide a state-of-the-art facility for teaching, research, and study, as well as scholarly and social interaction; and 
Whereas the Rafael Diaz-Balart Hall was designed by the internationally renowned architect Robert A. M. Stern, Dean of the School of Architecture at Yale University: Now, therefore, be it 
 
That the House of Representatives honors the lifetime accomplishments and legacy of Rafael José Diaz-Balart for his numerous contributions to democracy, and recognizes the Florida International University dedication of the Rafael Diaz-Balart Hall at the College of Law as an appropriate tribute in his memory. 
 
Karen L. Haas,Clerk.
